                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION



PAUL JENKINS, KENNETH JENKINS,                    CV 19-146-M-DWM
and CRYSTAL COMBS,

                    Plaintiffs,                          ORDER

       vs.

RAVALLI COUNTY; STERLING
MAUS, in his individual and official
capacities; JEFFERSON COUNTY; TOM
                                                               FILED
DAWSON, in his individual and official                           SEP O4 2019
capacities; TIM CA!vfPBELL, in his                            Clerk, U.S Diltrict Court
                                                                Oiatrict Of Montana
individual and official capacities; JAY                               Missoula
CARLSON, in his individual and official
capacities; LEWIS AND CLARK
COUNTY; CHUCK O'REILLY, in his
individual and official capacities; SAM
MCCORMACK, in his individual and
official capacities; REED SCOTT, in his
individual and official capacities; and
JOHN DOES 1-10, in their individual and
official capacities,

                     Defendants.

      I hereby recuse myself from all further proceedings in this action and hereby

request that the Honorable Dana L. Christensen, Chief Judge, reassign this case.
DATED this ,1!-;;ay of September, 2019.




                              Donald W ;1M Uoy, District Judge
                              United States istrict Court
